EXHIBIT 10.41


 


SECOND AMENDMENT TO LEASE


[CARRAMERICA REALTY, L.P./MUSICIAN’S FRIEND, INC.]


 


THIS AMENDMENT (THIS “AMENDMENT”) IS ENTERED INTO AS OF THE 15TH DAY OF APRIL,
2003, BETWEEN CARRAMERICA REALTY, L.P., A DELAWARE LIMITED PARTNERSHIP
(“LANDLORD”), WHOSE ADDRESS IS 1850 K STREET, N.W., SUITE 500, WASHINGTON, D.C.
20006, AND MUSICIAN’S FRIEND, INC., A DELAWARE CORPORATION (“TENANT”), WHOSE
ADDRESS IS 180 WEST ELECTION ROAD, SUITE 100, DRAPER, UTAH 84020.


 


FOR THE SUM OF TEN DOLLARS ($10.00) AND OTHER GOOD AND VALUABLE CONSIDERATION,
THE RECEIPT AND SUFFICIENCY OF WHICH ARE ACKNOWLEDGED, LANDLORD AND TENANT AGREE
AS FOLLOWS:


 


1.                                       DEFINITIONS.  AS USED IN THIS
AMENDMENT, EACH OF THE FOLLOWING TERMS SHALL HAVE THE MEANING INDICATED:


 


1.1.                              “LEASE” MEANS THE LEASE, DATED AUGUST 25,
1998, ENTERED INTO BETWEEN LANDLORD AND TENANT, AS PREVIOUSLY AMENDED BY THE
LETTER AGREEMENT, DATED OCTOBER 18, 2000.


 


1.2.                              “NEW PREMISES” MEANS THE NEW PREMISES
DESCRIBED IN PARAGRAPH 4 OF THIS AMENDMENT.


 


1.3.                              “OLD PREMISES” MEANS THE PREMISES COVERED BY
THE LEASE PRIOR TO THIS AMENDMENT.


 


1.4.                              “RELOCATION DATE” MEANS, UNLESS OTHERWISE
AGREED IN WRITING BY LANDLORD AND TENANT, THE LATER OF (A) SEPTEMBER 26, 2003,
OR (B) THE DATE THAT IS TEN (10) CALENDAR DAYS AFTER LANDLORD GIVES TENANT
WRITTEN NOTICE THAT THE IMPROVEMENTS TO BE MADE BY LANDLORD PURSUANT TO
PARAGRAPH 6 OF THIS AMENDMENT ARE COMPLETED IN A GOOD AND WORKMANLIKE MANNER,
PROVIDED THAT ALL OF THE BUILDING SYSTEMS SERVING THE NEW PREMISES (SUCH AS REST
ROOMS, HVAC SYSTEMS, LIGHTING, ELEVATORS, IF ANY, DOORS, LOCKS AND OTHER SIMILAR
COMPONENTS) ARE IN GOOD WORKING CONDITION, AND THE NEW PREMISES ARE OTHERWISE
SUBSTANTIALLY IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE LEASE (AS
AMENDED BY THIS AMENDMENT).


 


2.                                       PURPOSE.  LANDLORD AND TENANT DESIRE TO
AMEND THE LEASE AS SET FORTH IN THIS AMENDMENT.


 


3.                                       VARIOUS DEFINITIONS.  AS OF THE
RELOCATION DATE, THE FOLLOWING TERMS SHALL HAVE THE INDICATED MEANINGS FOR ALL
PURPOSES OF THE LEASE: “PROJECT” MEANS THE BUILDING (THE “BUILDING”) KNOWN AS
“BUILDING #15, WASATCH CORPORATE CENTER” AND THE LAND (THE “LAND”) LOCATED AT
180 WEST ELECTION ROAD.


 

--------------------------------------------------------------------------------


 


4.                                       SCHEDULE.  AS OF THE RELOCATION DATE,
ITEMS 2, 3, 4, 10 AND 12 OF THE SCHEDULE SET FORTH AT THE OUTSET OF THE LEASE
ARE DELETED IN THEIR ENTIRETY AND ARE REPLACED, RESPECTIVELY, WITH THE FOLLOWING
NEW ITEMS 2, 3, 4, 10 AND 12:


 


2.                                       PREMISES:  SUITE 100 CONSISTING OF
APPROXIMATELY 25,530 RENTABLE SQUARE FEET LOCATED ON THE FIRST FLOOR OF THE
BUILDING, AS DEPICTED ON THE ATTACHED APPENDIX A.

 


3.                                       RENTABLE SQUARE FEET OF THE PREMISES: 
APPROXIMATELY 25,530 RENTABLE SQUARE FEET.

 


4.                                       TENANT’S PROPORTIONATE SHARE:  49.9315%
(BASED UPON A TOTAL OF APPROXIMATELY 51,130 RENTABLE SQUARE FEET IN THE
BUILDING).


 


10.                                 TERMINATION DATE:  DECEMBER 31, 2008.


 


12.                                 BASE RENT:


 


PERIOD


 


ANNUAL
BASE RENT


 


MONTHLY
BASE RENT


 


BASE RENT
PER RSF


 


 


 


 


 


 


 


 


 


RELOCATION DATE TO 12-31-03


 


$


302,460.00


 


$


25,205.00


 


N/A


 


 


 


 


 


 


 


 


 


1-1-04 TO 12-31-04


 


$


244,156.56


 


$


20,346.38


 


$


9.56


 


 


 


 


 


 


 


 


 


1-1-05 TO 12-31-05


 


$


253,602.60


 


$


21,133.55


 


$


9.93


 


 


 


 


 


 


 


 


 


1-1-06 TO 12-31-06


 


$


263,304.00


 


$


21,942.00


 


$


10.31


 


 


 


 


 


 


 


 


 


1-1-07 TO 12-31-07


 


$


273,516.00


 


$


22,793.00


 


$


10.71


 


 


 


 


 


 


 


 


 


1-1-08 TO 12-31-08


 


$


284,238.60


 


$


23,686.55


 


$


11.13


 


 


5.                                       MOVING ALLOWANCE.  LANDLORD SHALL PAY
THE REASONABLE COST OF MOVING TENANT’S EXISTING CUBICLES FROM THE OLD PREMISES
TO THE NEW PREMISES, AND THE REASONABLE COST OF PROVIDING ELECTRICAL CONNECTIONS
TO SUCH CUBICLES.  IN ADDITION, LANDLORD SHALL REIMBURSE TENANT UP TO $15,000
FOR COSTS NECESSARY (AS PER THE BID FROM ASPECT) FOR MOVING TENANT’S TELEPHONE
SWITCH TO THE NEW PREMISES.


 


6.                                       TENANT IMPROVEMENTS.  LANDLORD SHALL
REMODEL THE NEW PREMISES IN ACCORDANCE WITH THE SPACE PLAN ATTACHED AS APPENDIX
B.  INCLUDED IN THE REMODELING WILL BE THE COSTS NECESSARY FOR TELEPHONE AND
DATA CABLING (ESTIMATED AT $54,000 TO $57,000).

 

2

--------------------------------------------------------------------------------


 


7.                                       RELOCATION DATE.  PROVIDED THAT THIS
AMENDMENT IS EXECUTED AND THE SPACE PLAN FOR THE NEW PREMISES IS AGREED ON PRIOR
TO MAY 1, 2003, IF THE RELOCATION DATE HAS NOT OCCURRED ON OR BEFORE SEPTEMBER
26, 2003, THE BASE RENT PAYABLE BY TENANT UNDER THE LEASE (WITHOUT REFERENCE TO
THIS AMENDMENT) SHALL ABATE ONE DAY FOR EACH DAY BETWEEN SEPTEMBER 26, 2003 AND
THE DAY ON WHICH THE RELOCATION DATE ACTUALLY OCCURS FOR UP TO THIRTY (30) DAYS
OF ABATEMENT OF BASE RENT (OR UNTIL OCTOBER 26, 2003).  IF THE RELOCATION DATE
HAS NOT OCCURRED ON OR BEFORE OCTOBER 26, 2003, NO FURTHER ABATEMENT OF BASE
RENT SHALL OCCUR AND, UNLESS LANDLORD AND TENANT OTHERWISE AGREE IN WRITING,
THIS AMENDMENT SHALL AUTOMATICALLY TERMINATE AND CEASE TO BE OF ANY FURTHER
FORCE OR EFFECT.


 


8.                                       SURRENDER.  WITHIN TEN (10) CALENDAR
DAYS AFTER THE RELOCATION DATE, TENANT SHALL SURRENDER THE OLD PREMISES IN
ACCORDANCE WITH SECTION 14 AND ANY OTHER APPLICABLE PROVISIONS OF THE LEASE.


 


9.                                       GENERATOR.  IF TENANT ELECTS TO INSTALL
AN EMERGENCY GENERATOR FOR THE NEW PREMISES, LANDLORD WILL CONTRIBUTE $75,000
TOWARD THE COST AND INSTALLATION OF THE GENERATOR, WHICH SHALL BE PURCHASED AND
INSTALLED BY TENANT.  THE LOCATION AND SIZE OF THE GENERATOR, TOGETHER WITH ITS
METHOD OF INSTALLATION AND SCREENING, MUST BE APPROVED IN WRITING BY LANDLORD IN
ADVANCE.  AT THE EXPIRATION OF THE TERM OR SOONER TERMINATION OF THE LEASE,
TENANT SHALL LEAVE THE GENERATOR (IN GOOD WORKING CONDITION AND REPAIR) IN THE
NEW PREMISES AND THE GENERATOR, WITH ITS ASSOCIATED INFRASTRUCTURE AND WIRING,
SHALL AUTOMATICALLY BECOME THE SOLE PROPERTY OF LANDLORD, FREE AND CLEAR OF ANY
CLAIMS OF TENANT OR ANY OTHER PERSON.  DURING THE TERM, TENANT, AT ITS SOLE COST
AND EXPENSE, SHALL BE SOLELY RESPONSIBLE FOR ALL MAINTENANCE, REPAIRS,
REPLACEMENTS, RISK OF LOSS AND OTHER COSTS, EXPENSES, FEES AND CHARGES RELATED
TO THE GENERATOR, AND LANDLORD SHALL HAVE ABSOLUTELY NO RESPONSIBILITY OR
LIABILITY THEREFOR.


 


10.                                 EXTENSION OPTION.  SUBJECT TO SUBSECTION B
BELOW, TENANT MAY AT ITS OPTION EXTEND THE TERM FOR ONE (1) PERIOD OF TWO (2)
YEARS (THE “RENEWAL TERM”).  THE RENEWAL TERM SHALL BE UPON THE SAME TERMS
CONTAINED IN THE LEASE (AS AMENDED BY THIS AMENDMENT) EXCLUDING THE PROVISIONS
OF APPENDIX C OF THE LEASE AND EXCEPT FOR THE PAYMENT OF BASE RENT DURING THE
RENEWAL TERM; AND ANY REFERENCE IN THE LEASE TO THE “TERM” OF THE LEASE SHALL BE
DEEMED TO INCLUDE THE RENEWAL TERM AND APPLY THERETO, UNLESS IT IS EXPRESSLY
PROVIDED OTHERWISE.  TENANT SHALL HAVE NO ADDITIONAL EXTENSION OPTIONS.


 


A.                                   THE BASE RENT DURING THE RENEWAL TERM SHALL
BE THE GREATER OF (I) THE BASE RENT APPLICABLE TO THE LAST DAY OF THE FINAL
LEASE YEAR PRIOR TO THE RENEWAL TERM, OR (II) 100% OF THE MARKET RATE (DEFINED
HEREINAFTER) FOR SUCH SPACE FOR A TERM COMMENCING ON THE FIRST DAY OF THE
RENEWAL TERM.  “MARKET RATE” SHALL MEAN THE THEN PREVAILING MARKET RATE FOR A
COMPARABLE TERM COMMENCING ON THE FIRST DAY OF THE RENEWAL TERM FOR TENANTS OF
COMPARABLE SIZE AND CREDITWORTHINESS FOR COMPARABLE SPACE IN THE BUILDING AND
OTHER FIRST CLASS OFFICE BUILDINGS IN THE VICINITY OF THE BUILDING.


 


B.                                     TO EXERCISE ITS OPTION, TENANT MUST
DELIVER A BINDING NOTICE TO LANDLORD PRIOR TO JANUARY 1, 2008.  THEREAFTER, THE
MARKET RATE FOR THE RENEWAL TERM SHALL BE CALCULATED


 

3

--------------------------------------------------------------------------------


 


PURSUANT TO SUBSECTION C BELOW AND LANDLORD SHALL INFORM TENANT OF THE MARKET
RATE.  SUCH CALCULATIONS SHALL BE FINAL AND SHALL NOT BE RECALCULATED AT THE
ACTUAL COMMENCEMENT OF THE RENEWAL TERM.  IF TENANT FAILS TO TIMELY GIVE ITS
NOTICE OF EXERCISE, TENANT WILL BE DEEMED TO HAVE WAIVED ITS OPTION TO EXTEND.


 


C.                                     MARKET RATE SHALL BE DETERMINED AS
FOLLOWS:


 


(I)                                     IF TENANT PROVIDES LANDLORD WITH ITS
BINDING NOTICE OF EXERCISE PURSUANT TO SUBSECTION B ABOVE, THEN PRIOR TO
FEBRUARY 1, 2008 LANDLORD SHALL CALCULATE AND INFORM TENANT OF THE MARKET RATE. 
IF TENANT REJECTS THE MARKET RATE AS CALCULATED BY LANDLORD, TENANT SHALL INFORM
LANDLORD OF ITS REJECTION WITHIN TEN (10) DAYS AFTER TENANT’S RECEIPT OF
LANDLORD’S CALCULATION, AND LANDLORD AND TENANT SHALL COMMENCE NEGOTIATIONS TO
AGREE UPON THE MARKET RATE.  IF TENANT FAILS TO TIMELY REJECT LANDLORD’S
CALCULATION OF THE MARKET RATE IT WILL BE DEEMED TO HAVE ACCEPTED SUCH
CALCULATION.  IF LANDLORD AND TENANT ARE UNABLE TO REACH AGREEMENT WITHIN
TWENTY-ONE (21) DAYS AFTER LANDLORD’S RECEIPT OF TENANT’S NOTICE OF REJECTION,
THEN THE MARKET RATE SHALL BE DETERMINED IN ACCORDANCE WITH (II) BELOW.


 


(II)                                  IF LANDLORD AND TENANT ARE UNABLE TO REACH
AGREEMENT ON THE MARKET RATE WITHIN SAID TWENTY-ONE (21) DAY PERIOD, THEN WITHIN
SEVEN (7) DAYS, LANDLORD AND TENANT SHALL EACH SIMULTANEOUSLY SUBMIT TO THE
OTHER IN A SEALED ENVELOPE THEIR GOOD FAITH ESTIMATE OF THE MARKET RATE.  IF THE
HIGHER OF SUCH ESTIMATES IS NOT MORE THAN ONE HUNDRED FIVE PERCENT (105%) OF THE
LOWER, THEN THE MARKET RATE SHALL BE THE AVERAGE OF THE TWO.  OTHERWISE, THE
DISPUTE SHALL BE RESOLVED BY ARBITRATION IN ACCORDANCE WITH (III) AND (IV)
BELOW.


 


(III)                               WITHIN SEVEN (7) DAYS AFTER THE EXCHANGE OF
ESTIMATES, THE PARTIES SHALL SELECT AS AN ARBITRATOR AN INDEPENDENT MAI
APPRAISER WITH AT LEAST FIVE (5) YEARS OF EXPERIENCE IN APPRAISING OFFICE SPACE
IN THE METROPOLITAN AREA IN WHICH THE PROJECT IS LOCATED (A “QUALIFIED
APPRAISER”).  IF THE PARTIES CANNOT AGREE ON A QUALIFIED APPRAISER, THEN WITHIN
A SECOND PERIOD OF SEVEN (7) DAYS, EACH SHALL SELECT A QUALIFIED APPRAISER AND
WITHIN TEN (10) DAYS THEREAFTER THE TWO APPOINTED QUALIFIED APPRAISERS SHALL
SELECT A THIRD QUALIFIED APPRAISER AND THE THIRD QUALIFIED APPRAISER SHALL BE
THE SOLE ARBITRATOR.  IF ONE PARTY SHALL FAIL TO SELECT A QUALIFIED APPRAISER
WITHIN THE SECOND SEVEN (7) DAY PERIOD, THEN THE QUALIFIED APPRAISER CHOSEN BY
THE OTHER PARTY SHALL BE THE SOLE ARBITRATOR.


 


(IV)                              WITHIN TWENTY-ONE (21) DAYS AFTER SUBMISSION
OF THE MATTER TO THE ARBITRATOR, THE ARBITRATOR SHALL DETERMINE THE MARKET RATE
BY CHOOSING WHICHEVER OF THE ESTIMATES SUBMITTED BY LANDLORD AND TENANT THE
ARBITRATOR JUDGES TO BE MORE ACCURATE.  THE ARBITRATOR SHALL NOTIFY LANDLORD AND
TENANT OF ITS DECISION, WHICH SHALL BE FINAL AND BINDING.  IF THE ARBITRATOR
BELIEVES THAT EXPERT ADVICE WOULD MATERIALLY ASSIST HIM, THE ARBITRATOR MAY
RETAIN ONE OR MORE QUALIFIED PERSONS TO PROVIDE EXPERT ADVICE.  THE FEES OF THE
ARBITRATOR AND THE EXPENSES OF THE ARBITRATION PROCEEDING, INCLUDING THE FEES OF
ANY EXPERT WITNESSES RETAINED BY THE ARBITRATOR, SHALL BE PAID BY THE PARTY
WHOSE ESTIMATE IS NOT SELECTED.  EACH PARTY SHALL PAY THE FEES OF ITS RESPECTIVE
COUNSEL AND THE FEES OF ANY WITNESS CALLED BY THAT PARTY.


 

4

--------------------------------------------------------------------------------


 


D.                                    TENANT’S OPTION TO EXTEND THE LEASE IS
SUBJECT TO THE CONDITIONS THAT:  (I) ON THE DATE THAT TENANT DELIVERS ITS
BINDING NOTICE EXERCISING AN OPTION TO EXTEND, TENANT IS NOT IN DEFAULT UNDER
THE LEASE AFTER THE EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIODS, AND
(II) TENANT SHALL NOT HAVE ASSIGNED THE LEASE, OR SUBLET ANY PORTION OF THE NEW
PREMISES UNDER A SUBLEASE WHICH IS EFFECTIVE AT ANY TIME DURING THE FINAL TWELVE
(12) MONTHS OF THE FIVE-YEAR TERM.


 


11.                                 RIGHT OF FIRST OFFER.  SUBJECT TO SUBSECTION
B BELOW, AND SUBJECT TO ANY EXPANSION OR RENEWAL OPTIONS OF ANY CURRENT TENANT
IN THE BUILDING (A “PRIOR TENANT”), OR THE RIGHT OF LANDLORD TO EXTEND THE LEASE
OF ANY PRIOR TENANT, LANDLORD HEREBY GRANTS TO TENANT FOR THE TERM A RIGHT OF
FIRST OFFER FOR ANY SPACE THAT BECOMES AVAILABLE IN THE BUILDING DURING THE TERM
(COLLECTIVELY, THE “ROFO SPACE”), TO BE EXERCISED IN ACCORDANCE WITH SUBSECTION
A BELOW.


 


A.                                   IF ANY ROFO SPACE BECOMES AVAILABLE FOR
LEASE TO ANYONE OTHER THAN A PRIOR TENANT, LANDLORD SHALL SO NOTIFY TENANT
(“LANDLORD’S ROFO NOTICE”) IDENTIFYING THE AVAILABLE ROFO SPACE (THE “SUBJECT
ROFO SPACE”).  LANDLORD’S ROFO NOTICE MAY BE GIVEN UP TO SIXTEEN (16) MONTHS IN
ADVANCE OF SUCH AVAILABILITY AND SHALL CONTAIN THE TERMS UPON WHICH LANDLORD
INTENDS TO OFFER THE SUBJECT ROFO SPACE FOR LEASE TO THE MARKET.  TENANT SHALL
NOTIFY LANDLORD WITHIN TEN (10) DAYS OF RECEIPT OF LANDLORD’S ROFO NOTICE
WHETHER IT DESIRES TO LEASE THE SUBJECT ROFO SPACE ON THE TERMS SET FORTH IN
LANDLORD’S ROFO NOTICE.  IF TENANT DOES NOT NOTIFY LANDLORD WITHIN SAID 10-DAY
PERIOD THAT IT WILL LEASE THE SUBJECT ROFO SPACE, TENANT SHALL BE DEEMED TO HAVE
REFUSED THE SUBJECT ROFO SPACE.  AFTER ANY REFUSAL, TENANT SHALL HAVE NO FURTHER
RIGHT OF FIRST OFFER FOR SUCH SUBJECT ROFO SPACE AND LANDLORD SHALL BE FREE TO
LEASE SUCH SPACE TO ANY PARTY FOR ANY TERM AND UPON ANY TERMS IT DESIRES.  IF
TENANT EXERCISES ITS RIGHT OF FIRST OFFER WITH RESPECT TO THE SUBJECT ROFO
SPACE, SUCH SPACE SHALL BE ADDED TO THE NEW PREMISES FOR ALL PURPOSES OF THE
LEASE FOR THE REMAINING TERM OF THE LEASE (BUT IN NO EVENT LESS THAN THREE (3)
YEARS) ON THE TERMS SPECIFIED IN LANDLORD’S ROFO NOTICE, AND (B) THE TERMS OF
THE LEASE TO THE EXTENT THAT THEY DO NOT CONFLICT WITH THE TERMS SPECIFIED IN
LANDLORD’S ROFO NOTICE.


 


B.                                     TENANT’S RIGHT OF FIRST OFFER IS SUBJECT
TO THE CONDITIONS THAT:  (I) ON THE DATE THAT TENANT DELIVERS ITS NOTICE
EXERCISING ITS RIGHT OF FIRST OFFER, TENANT IS NOT IN DEFAULT UNDER THE LEASE
AFTER THE EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIODS, AND (II) TENANT
SHALL NOT HAVE ASSIGNED THE LEASE, OR SUBLET ANY PORTION OF THE NEW PREMISES
UNDER A SUBLEASE WHICH IS IN EFFECT AT ANY TIME DURING THE PERIOD COMMENCING
WITH TENANT’S DELIVERY OF ITS NOTICE AND ENDING ON THE DATE THE ROFO SPACE IS
ADDED TO THE NEW PREMISES.


 


C.                                     PROMPTLY AFTER TENANT’S EXERCISE OF ITS
RIGHT OF FIRST OFFER, LANDLORD SHALL EXECUTE AND DELIVER TO TENANT AN AMENDMENT
TO THE LEASE TO REFLECT CHANGES IN THE NEW PREMISES, BASE RENT, TENANT’S
PROPORTIONATE SHARE AND ANY OTHER APPROPRIATE TERMS CHANGED BY THE ADDITION OF
THE ROFO SPACE.  WITHIN 15 DAYS THEREAFTER, TENANT SHALL EXECUTE AND RETURN THE
AMENDMENT.


 


12.                                 NOTICES.  THE NOTICE ADDRESSES FOR LANDLORD
SET FORTH IN SECTION 23 OF THE LEASE ARE REVISED TO READ AS FOLLOWS:

 

5

--------------------------------------------------------------------------------


 


 


CARRAMERICA REALTY, L.P.


 


 


7600 EAST ORCHARD ROAD


 


 


SUITE 370 SOUTH


 


 


GREENWOOD VILLAGE, COLORADO 80111


 


 


ATTN:  MARKET OFFICER


 


 


 


 


 


WITH A COPY TO:


 


 


 


 


 


CARRAMERICA REALTY CORPORATION


 


 


1850 K STREET, N.W., SUITE 500


 


 


WASHINGTON, D.C. 20006


 


 


ATTN:  LEASE ADMINISTRATION


 


 


13.                                 APPENDIX A.  APPENDIX A ATTACHED TO THE
LEASE IS REPLACED WITH THE ATTACHED APPENDIX A.


 


14.                                 CONDITION OF NEW PREMISES.  LANDLORD
REPRESENTS AND WARRANTS TO TENANT THAT, TO LANDLORD’S CURRENT, ACTUAL KNOWLEDGE,
(A) THE EXISTING PLUMBING, ELECTRICAL, HVAC SYSTEM, EXTERIOR WALLS, FOUNDATION,
ROOF AND LOAD-BEARING WALLS OF THE NEW PREMISES ARE IN GOOD WORKING ORDER, AND
(B) THE STRUCTURAL INTEGRITY OF THE NEW PREMISES IS FREE FROM ANY PATENT OR
LATENT DEFECTS.


 


15.                                 GENERAL PROVISIONS.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS OF THE LEASE AND THE PROVISIONS OF THIS
AMENDMENT, THE PROVISIONS OF THIS AMENDMENT SHALL CONTROL.  AS MODIFIED BY THIS
AMENDMENT, THE LEASE AND ALL OF TENANT’S OBLIGATIONS UNDER THE LEASE ARE
RATIFIED AND AFFIRMED IN THEIR ENTIRETY.  THIS AMENDMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING ON, LANDLORD AND TENANT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS (EXCLUDING THE CHOICE OF LAWS RULES) OF
THE STATE OF UTAH.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF DUPLICATE
ORIGINALS OR COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL CONSTITUTE IN
THE AGGREGATE BUT ONE AND THE SAME DOCUMENT.  EACH INDIVIDUAL EXECUTING THIS
AMENDMENT REPRESENTS AND WARRANTS THAT SUCH INDIVIDUAL HAS BEEN DULY AUTHORIZED
TO EXECUTE AND DELIVER THIS AMENDMENT IN THE CAPACITY AND FOR THE ENTITY SET
FORTH WHERE SUCH INDIVIDUAL SIGNS.


 

6

--------------------------------------------------------------------------------


 


LANDLORD AND TENANT HAVE EXECUTED THIS AMENDMENT ON THE RESPECTIVE DATES SET
FORTH BELOW, TO BE EFFECTIVE AS OF THE DATE FIRST SET FORTH ABOVE.


 


 


 


LANDLORD:


 


 


 


CARRAMERICA REALTY, L.P.,


 


A DELAWARE LIMITED PARTNERSHIP,
BY ITS GENERAL PARTNER:


 


 


 


CARRAMERICA REALTY GP HOLDINGS, INC.,


 


A DELAWARE CORPORATION


 


 


 


 


 


BY


 /S/ ILLEGIBLE


 


 


 


ITS


 MANAGING DIRECTOR


 


 


 


DATE


 5/1/03


 


 


 


 


TENANT:


 


 


 


MUSICIAN’S FRIEND, INC.


 


 


 


 


 


BY


 /S/ ROBERT EASTMAN


 


 


 


PRINT OR TYPE NAME OF SIGNATORY:


 


 


 


ROBERT EASTMAN


 


 


 


ITS


 CEO


 


 


 


DATE


 4/23/03


 

7

--------------------------------------------------------------------------------


 


APPENDIX A


 


TO


 


SECOND AMENDMENT TO LEASE


 


NEW PREMISES


 


THE NEW PREMISES REFERRED TO IN THE FOREGOING INSTRUMENT ARE SHOWN ON THE
ATTACHMENT.


 

8

--------------------------------------------------------------------------------


 


APPENDIX B


 


TO


 


SECOND AMENDMENT TO LEASE


 


SPACE PLAN


 


THE SPACE PLAN REFERRED TO IN THE FOREGOING INSTRUMENT IS ATTACHED.


 

9

--------------------------------------------------------------------------------